UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR p TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33517 Data Domain, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3412175 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2421 Mission College Blvd., Santa Clara, CA 95054 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 980-4800 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.0001 per share NASDAQ Global Select Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing price of such common stock on June30, 2008, the last business day of the registrant’s most recently completed second fiscal quarter, asreported by The NASDAQ Global Market, was approximately $680,579,610.Shares of common stock held by each executive officer and director of the registrant and by eachperson who owns 10% or more of the registrant’s outstanding common stock have been excluded in that such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of the registrant’s common stock as of April 15, 2009, was 61,103,388. DOCUMENTS INCORPORATED BY REFERENCE The following documents (or parts thereof) are incorporated by reference into the following parts of this Form10-K: None. 1 EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K (this “Amendment”) amends the Annual Report on Form 10-K for the fiscal year ended December 31, 2008, as filed with the Securities and Exchange Commission (the “SEC”) on March 13, 2009 (the “2008 10-K”) of Data Domain, Inc., a Delaware corporation (“the Company”, “we”, “us” or “our”).We are filing this Amendment to add required disclosure to Items 10, 11, 12, 13 and 14 of Part III of the 2008 10-K, as we will not file our definitive proxy statement within 120 days of the end of our fiscal year ended December 31, 2008.We are also including as exhibits the certifications required under Section 302 of the Sarbanes-Oxley Act of 2002 in Item 15 of Part IV of this Amendment. Except as otherwise expressly stated herein, this Amendment does not reflect events occurring after the date of the 2008 10-K, nor does it modify or update the disclosure contained in the 2008 10-K in any way other than as required to reflect the amendments discussed above and reflected below.Accordingly, this Amendment should be read in conjunction with the 2008 10-K and our other filings made with the SEC on or subsequent to March 13, 2009. Any stockholder may request a copy of the 2008 10-K and this Amendment without charge upon receipt of a written request identifying the person so requesting a report as a stockholder of the Company at such date.Requests should be directed to: Corporate Secretary, Data Domain, Inc., 2421 Mission College Boulevard, Santa Clara, CA 95054. 2 Table of Contents Page PART III Item 10. Directors, Executive Officers and Corporate Governance 4 Item 11. Executive Compensation 6 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 19 Item 14. Principal Accounting Fees and Services 19 PART IV Item 15. Exhibits and Financial Statement Schedules 20 SIGNATURES 21 3 PART III Item 10.Directors, Executive Officers and Corporate Governance DIRECTORS The names of the members of our Board of Directors, their ages as of April 15, 2009 and certain information about them are set forth below. Name Age Principal Occupation Director Since Ronald D. Bernal (1)(3) 53 Partner at Sequel Venture Partners 2003 Aneel Bhusri(2) 43 Partner at Greylock Partners 2002 Ronald E.F. Codd(1) 53 Independent business consultant 2006 Reed E. Hundt(2)(3) 61 A principal of Charles Ross Partners, LLC 2007 Kai Li, Ph.D. 54 Professor at Princeton University and Chief Scientist of Data Domain 2001 Jeffrey A. Miller (1)(2) 58 President and Chief Executive Officer of JAMM Ventures 2006 Scott D. Sandell(3) 44 General Partner of New Enterprise Associates 2002 Frank Slootman 50 President and Chief Executive Officer of Data Domain 2003 (1)Member of our Audit Committee. (2)Member of our Compensation Committee. (3)Member of our Nominating/Corporate Governance Committee. Ronald D.
